DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last two paragraphs of claim 1 are not clear in view of poor punctuation.  The sentences run into each other and make the limitations not to be distinct and particular clear.
In addition for example the phrase “based on the current location information and a visual indicator that indicates a candidate target object in the captured image based on the image data;
receive from the instructing device feedback information that indicates the candidate target object is correctly identified as the target object in the captured image, wherein the feedback information is related to detected user gesture information that is received to control an operation of the movable apparatus, wherein the visual indicator that indicates the target object is….” is inconsistent, emphasis added.
The last paragraph of claim 13 are not clear in view of poor punctuation.  The sentences run into each other and make the limitations not to be distinct and particular clear.
The last two paragraphs of claim 20 are not clear in view of poor punctuation and missing words.  The sentences run into each other and make the limitations not to be distinct and particular clear.
	The rest of the claims are rejected for depending on a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. application 16195880 and claims 1-38 of US application 15722102. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious to one of ordinary skill in the art as follows:
Regarding claim 1 U.S. application 16195880 discloses a movable apparatus (see U.S. application 16195880 claim 1, 11, 21) comprising: 
a driving circuitry that controllably drives a movement of the movable apparatus (see U.S. application 16195880 claim 1, 11, 21); 
a camera configured to capture a captured image and produce image data (see U.S. application 16195880 claim 1, 11, 21); and 
a circuitry (see U.S. application 16195880 claim 1, 11, 21) configured to:
generate current location information of the movable apparatus to a target position based on GPS (see U.S. application 16195880 claim 1, 11, 21);
transmit to an instructing device the current location information of the movable apparatus and the image data, wherein the instructing device is configured for displaying a map indicating a current location along a planned travel route of the movable apparatus based on the current location information and a visual indicator that indicates a candidate target object in the captured image based on the image data (see U.S. application 16195880 claim 1, 11, 21);
receive from the instructing device feedback information that indicates the candidate target object is correctly identified as the target object in the captured image, wherein the feedback information is related to detected user gesture information that is received to control an operation of the movable apparatus, wherein the visual indicator that indicates the target object is being set based on the feedback information (see U.S. application 16195880 claim 1, 11, 21); and 
control the movement of the movable apparatus based on the feedback information (see U.S. application 16195880 claim 1, 11, 21).  
Regarding claim 2 U.S. application 16195880 discloses the movable apparatus according to claim 1, wherein the feedback information is generated based on a command input indicating a selection of the target object (see U.S. application 16195880 claim 2).  
Regarding claim 3 U.S. application 16195880 discloses the movable apparatus according to claim 1, wherein the driving circuitry controls the movable apparatus to move towards the target object (see U.S. application 16195880 claim 3).
Regarding claim 4 U.S. application 16195880 discloses the movable apparatus according to claim 1, wherein the circuitry is further configured to: continuously obtain image data of the captured image (it is obvious that the camera capturing the image is believed to be continuous capturing as desired), the captured image including the target object recognized based on the feedback information (see U.S. application 16195880 claim 1,11, 21). 
Regarding claim 5 U.S. application 16195880 discloses the movable apparatus according to claim 4, wherein the circuitry is further configured to: continuously transmit the image data of the captured image including the target object (transmitting as disclosed in prior art is obvious to be continuous transmission; see U.S. application 16195880 claim 1, 5, 11, 15, 21, 23). 
Regarding claim 6 U.S. application 16195880 discloses the movable apparatus according to claim 1, wherein the circuitry is further configured to control the driving circuitry of the movable apparatus to move the movable apparatus (see U.S. application 16195880 claims 1, 5, 11, 13, 15, 21, 23 in view of US application 15722102 claims  1, 11; wherein the circuitry controls the movable apparatus via  one actuator motor , i.e. driving circuitry, to move the movable apparatus; this will be obvious to one of ordinary skill in the art).
Regarding claim 7 U.S. application 16195880 discloses the movable apparatus according to claim 1, wherein the circuitry is further configured to: control a moving range of the movable apparatus based on at least the current location information (see U.S. application 16195880 claim 1,11, 14, 21). 
Regarding claim 8 U.S. application 16195880 discloses the movable apparatus according to claim 1, wherein the circuitry is further configured to: control a moving range of the movable apparatus based on at least the feedback information (see U.S. application 16195880 claim 1,11, 14, 15. 21). 
Regarding claim 9 U.S. application 16195880 discloses the movable apparatus according to claim 8, wherein the movable apparatus is controlled based on the moving range of the movable apparatus (see U.S. application 16195880 claim 1,11, 14, 21, 24). 
Regarding claim 10 U.S. application 16195880 discloses the movable apparatus according to claim 1, wherein the circuitry is further configured to: obtain a distance from the movable apparatus to the target object by a distance sensor of the movable apparatus (see U.S. application 16195880 claim 1,11, 14, 21, 24, range is obvious to be same as a distance and is obvious in the art to obtain or detect it using a distance sensor). 
Regarding claim 11 U.S. application 16195880 discloses the movable apparatus according to claim 10, wherein the circuitry is further configured to: calculate location information of the target object based on the current location information of the movable apparatus and the distance (see U.S. application 16195880 claim 1,11, 14, 21, 24, range is obvious to be same as a distance and is obvious in the art to obtain or detect it using a distance sensor; and GPS calculates location of both). 
Regarding claim 12 U.S. application 16195880 discloses the movable apparatus according to claim 1, wherein the movable apparatus is controlled based on location information of the target object (see U.S. application 16195880 claim 1,3, 4, 6, 11, 13, 14, 21, 24, range is obvious to be same as a distance and is obvious in the art to obtain or detect it using a distance sensor). 
Regarding claim 13 U.S. application 16195880 discloses a method for operating a movable apparatus (see U.S. application 16195880 claim 1, 11, 21);
comprising: 
controllably driving a movement of the movable apparatus; capturing with a camera a captured image and producing image data (see U.S. application 16195880 claim 1, 11, 21); 
generating GPS information as current location information of the movable apparatus (see U.S. application 16195880 claim 1, 11, 21);
transmitting to an instructing device the current location information of the movable apparatus and the image data, the instructing device displaying a map indicating a current location along a planned travel route of the movable apparatus based on the current location information and a visual indicator that indicates a candidate target object in the display based on the image data (see U.S. application 16195880 claim 1, 11, 21);
receiving from the instructing device feedback information that indicates the candidate target object is correctly identified as the target object in the captured image, the feedback information relating to detected user gesture information that is received to control an operation of the movable apparatus, the visual indicator that indicates the target object based on the feedback information (see U.S. application 16195880 claim 1, 11, 21); and 
controlling the movement of the movable apparatus and an operation of the camera based on the feedback information (see U.S. application 16195880 claim 1, 11, 21).
Regarding claim 14 U.S. application 16195880 discloses the method according to claim 13, wherein the movable apparatus is controlled to move towards the target object (see U.S. application 16195880 claim 3).
Regarding claim 15 U.S. application 16195880 discloses the method according to claim 13, further comprising: continuously obtaining image data of the captured image (it is obvious that the camera capturing the image is believed to be continuous capturing as desired), the captured image including the target object recognized based on the feedback information (see U.S. application 16195880 claim 1,11, 21). 
Regarding claim 16 U.S. application 16195880 discloses the method according to claim 15, further comprising: continuously transmitting the image data of the image including the target object (transmitting as disclosed in prior art is obvious to be continuous transmission; see U.S. application 16195880 claim 1, 5, 11, 15, 21, 23). 
Regarding claim 17 U.S. application 16195880 discloses the method according to claim 13, further comprising: controlling driving circuitry of the movable apparatus to move the movable apparatus (see U.S. application 16195880 claims 1, 5, 11, 13, 15, 21, 23 in view of US application 15722102 claims  1, 11; wherein the circuitry controls the movable apparatus via  one actuator motor , i.e. driving circuitry, to move the movable apparatus; this will be obvious to one of ordinary skill in the art).
Regarding claim 18 U.S. application 16195880 discloses the method according to claim 13, further comprising: controlling a moving range of the movable apparatus based on at least the current location information (see U.S. application 16195880 claim 1,11, 14, 21). 
Regarding claim 19 U.S. application 16195880 discloses the method according to claim 13, further comprising: controlling a moving range of the movable apparatus based on at least the feedback information (see U.S. application 16195880 claim 1,11, 14, 15. 21). 
Regarding claim 20 U.S. application 16195880 discloses a non-transitory computer readable medium having a computer program recorded thereon, the computer program configured to perform a method when executed on a computer (see U.S. application 16195880 claim 1, 11, 21), the method comprising: 
controllably driving a movement of a movable apparatus; capturing with a camera a captured image and producing image data (see U.S. application 16195880 claim 1, 11, 21); 
generating GPS information as current location information of the movable apparatus (see U.S. application 16195880 claim 1, 11, 21);
transmitting to an instructing device the current location information of the movable apparatus and the image data, the instructing device displaying a map indicating a current location along a planned travel route of the movable apparatus based on the current location information and a visual indicator that indicates a candidate target object in the based on the image data (see U.S. application 16195880 claim 1, 11, 21);
receiving from the instructing device feedback information that indicates the candidate target object is correctly identified as the target object in the captured image, the feedback information relating to detected user gesture information that is received to control an operation of the movable apparatus, the visual indicator that indicates the target object based on the feedback information (see U.S. application 16195880 claim 1, 11, 21); and 
controlling the movement of the movable apparatus and an operation of the camera based on the feedback information (see U.S. application 16195880 claim 1, 11, 21).  

Conclusion
The prior art, (Philips US 8108092), (Robbins US Pub 2011/0109549), (Sakagami US Pub 2005/0057689) made of record and not relied upon are considered VERY pertinent to applicant's disclosure.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONNIE M MANCHO/Primary Examiner, Art Unit 3664.